 



Exhibit 10.4
DEL MONTE FOODS COMPANY
PERFORMANCE ACCELERATED RESTRICTED STOCK
AGREEMENT
     This agreement (the “Agreement”) contains the terms and conditions under
which the Compensation Committee of the Board (the “Committee”), on behalf of
Del Monte Foods Company (“Company”) has granted to you,                 (the
“Participant”), as of [DATE], and pursuant to the Del Monte Foods Company 2002
Stock Incentive Plan (the “Plan”), units representing the Common Stock of the
Company known as “Performance Accelerated Restricted Stock” (“PARS”), in order
to encourage you to continue in the Company’s employment and contribute to its
growth and success.
     1. Grant of PARS. The PARS grant consists of units representing
               shares of the Common Stock of the Company, which the Company has
issued to the Participant as of the date hereof as a separate incentive in
connection with his or her service to the Company and not in lieu of any salary
or other compensation for his or her services. The PARS also shall include any
new, additional, or different securities or units representing such securities
the Participant may become entitled to receive with respect to such PARS by
virtue of any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares of Common Stock,
or the payment of a stock dividend (but only on shares of Common Stock), or any
other increase or decrease in the number of such shares effected without receipt
or payment of consideration by the Company, or any change in the capitalization
of the Company pursuant to Section 10(b) of the Plan, or by virtue of any Change
of Control or other transaction pursuant to Section 10(c) of the Plan. The PARS
shall be subject to the Restrictions pursuant to Section 3 of this Agreement.
     2. Participant’s Account; Certain Rights in Respect of PARS.
          (a) The PARS granted to the Participant shall be entered into an
account in the Participant’s name. This account shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the number of shares of Common Stock to be paid to or in
respect of a Participant pursuant to this Agreement.
          (b) During the period before the release of the Restrictions on the
PARS as provided in Section 4, the Participant shall have no voting rights in
respect of the PARS.
          (c) Dividend equivalents will be credited in the form of additional
PARS to the Participant’s account, based on the Fair Market Value of Common
Stock on the date the dividend is issued.
     3. Restrictions. Prior to their release from the Restrictions as provided
in Section 4, all PARS held for or in respect of the Participant, and the shares
of Common Stock that such PARS represent, may not be assigned, transferred, or
otherwise encumbered or disposed of by the Participant.

 



--------------------------------------------------------------------------------



 



     4. Release of PARS from Restrictions.
          (a) Subject to the provisions of paragraph (d) of this Section 4, the
Restrictions shall cease to apply to the PARS granted under this Agreement on
[DATE], or upon the earlier occurrence of a Change of Control or the death or
Disability of the Participant; provided, however, that release of the PARS from
the Restrictions shall be accelerated as provided in paragraphs (b) and (c) of
this Section 4. Upon the release of the PARS from the Restrictions (except if
receipt of the PARS is deferred as provided in Section 5), the Participant shall
be paid the value of his or her account in the form of Common Stock. No
fractional shares of Common Stock will be issued. If the calculation of the
number of shares of Common Stock to be issued results in fractional shares, then
the number of shares of Common Stock will be rounded up to the nearest whole
share of Common Stock.
          (b) The Committee, in its sole discretion, shall define a peer group
of companies (the “Comparator Group”), either within or without the Company’s
industry, against which the Company’s Total Stockholder Return (“TSR”) will be
compared. The Comparator Group shall be identified as soon as practicable after
the date of this Agreement and may be changed by the Committee from time to
time. Any adjustment to the TSR calculation to account for changes in the
Comparator Group, including changes in the capitalization of Comparator Group
companies (due to stock splits, mergers, spin-offs, etc.), will be made at the
sole discretion of the Committee. If the Company achieves the designated TSR
targets, the Restrictions shall cease to apply to the PARS at the end of the
last day of the applicable fiscal year of the Company, according to the
following schedule:
Accelerated Vesting Schedule for TSR Targets

                      Percent of PARS Released         from Restrictions as of
Target   Achievement Date   Achievement Date
Company TSR ³ 75th percentile of Comparator Group
  Target must be achieved as of fiscal year end [YEAR]     100 %              
Company TSR ³ 55th percentile of Comparator Group
  Target must be achieved as of fiscal year end [YEAR]     100 %

The Committee shall have sole discretion to determine whether the TSR targets
have been achieved and whether the Restrictions shall be released from the PARS.
The Committee’s determinations pursuant to the exercise of discretion with
respect to all matters described in this paragraph shall be final and binding on
the Participant.
          (c) In the case of the Participant’s Retirement prior to the time at
which the PARS otherwise would be released from the Restrictions pursuant to
paragraphs (a) or (b) of this Section 4, the Restrictions shall cease to apply
on a pro-rata basis pursuant to the Company’s pro-rata vesting policy in effect
at the time of Retirement.
          (d) Upon the termination of the Participant’s employment for any
reason other than the Participant’s death, Disability or Retirement, any PARS
that remain subject to the Restrictions at such time shall be forfeited by the
Participant to the Company; provided that, for

2



--------------------------------------------------------------------------------



 



Participants covered under the Executive Severance Policy or who are parties to
an employment agreement with the Company or a Subsidiary of the Company, in the
case of termination of employment without Cause or resignation for Good Reason
(as defined in the Executive Severance Policy or employment agreement, as
applicable), the Restrictions shall cease to apply on a pro-rata basis pursuant
to the Company’s pro-rata vesting policy in effect at the time of such
termination or resignation.
     5. Deferral. The Committee has the right to determine, in its sole
discretion, whether and in what manner Participants shall be permitted to elect
to defer the receipt of a distribution of Common Stock in respect of the PARS
under a deferral plan of the Company, in which case the PARS would remain as
stock equivalent units in the Participant’s account. Stock equivalent units held
in the Participant’s account pursuant to this Section 5 shall accrue dividend
equivalents that will be credited in the form of additional stock equivalent
units to the Participant’s account, based on the Fair Market Value of Common
Stock on the date the dividend is issued. At the end of the deferral period, all
stock equivalent units will be converted and distributed to the Participant in
the form of Common Stock. No fractional shares of Common Stock will be issued.
If the calculation of the number of shares of Common Stock to be issued results
in fractional shares, then the number of shares of Common Stock will be rounded
up to the nearest whole share of Common Stock.
     6. Designation of Beneficiary. The Participant may designate a beneficiary
or beneficiaries to whom, along with all other grants or awards made to the
Participant under the Plan, the Common Stock that is distributed on account of
the PARS that become vested at the Participant’s death shall be transferred. A
Participant shall designate his or her beneficiary by executing the “2002 Stock
Incentive Plan Beneficiary Designation and Spousal Consent Form” and returning
it to the Corporate Secretary. Any form so submitted shall replace, in respect
of all grants or awards made to the Participant under the Plan, any previous
version of the same form the Participant may have submitted to the Corporate
Secretary. A Participant shall have the right to change his or her beneficiary
from time to time by executing a subsequent “2002 Stock Incentive Plan
Beneficiary Designation and Spousal Consent Form” and otherwise complying with
the terms of such form and the Committee’s rules and procedures, as in effect
from time to time. The Committee shall be entitled to rely on the last “2002
Stock Incentive Plan Beneficiary Designation and Spousal Consent Form” submitted
by the Participant, and accepted by the Corporate Secretary, prior to such
Participant’s death. In the absence of such designation of beneficiary, Common
Stock that is distributed on account of PARS that become vested at the
Participant’s death will be transferred to the Participant’s surviving spouse,
or if none, to the Participant’s estate. If the Committee has any doubt as to
the proper beneficiary, the Committee shall have the right, exercisable in its
sole discretion, to withhold such payments until this matter is resolved to the
Committee’s satisfaction.
     7. Taxes. The Company may, in its discretion, make such provisions and take
such steps as it may deem necessary or appropriate for the withholding of all
federal, state, local and other taxes required by law to be withheld with
respect to the vesting of any PARS or the distribution of Common Stock on
account of the vesting of any PARS, including, but not limited to, withholding
shares of Common Stock granted under this Agreement equal in value to such
withholding taxes, deducting the amount of such withholding taxes from any other
amount then or thereafter payable to the Participant, or requiring the
Participant or the beneficiary or legal

3



--------------------------------------------------------------------------------



 



representative of the Participant to pay in cash to the Company the amount
required to be withheld or to execute such documents as the Company deems
necessary or desirable to enable it to satisfy its withholding obligations.
     8. No Special Rights; No Right to Future Awards. Nothing contained in this
Agreement shall confer upon any Participant any right with respect to the
continuation of his or her service with the Company, or any right to receive any
other grant, bonus, or other award.
     9. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Corporate Secretary, at One Market @ the Landmark, San Francisco, CA 94105, or
at such other address as the Company may hereafter designate in writing.
     10. Other Benefits. The benefits provided to the Participant pursuant to
this Agreement are in addition to any other benefits available to such
Participant under any other plan or program of the Company. The Agreement shall
supplement and shall not supersede, modify, or amend any other such plan or
program except as may otherwise be expressly provided.
     11. Plan Governs. This Agreement is subject to all of the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. Capitalized terms and phrases used and not
defined in this Agreement shall have the meaning set forth in the Plan.
     12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of laws.
     13. Committee Authority. The Committee shall have all discretion, power,
and authority to interpret the Plan and this Agreement and to adopt such rules
for the administration, interpretation, and application of the Plan as are
consistent therewith. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company, and all other interested persons, and shall
be given the maximum deference permitted by law. No member of the Committee
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.
     14. Captions. The captions provided herein are for convenience only and are
not to serve as a basis for the interpretation or construction of this
Agreement.
     15. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
     16. Definitions. For purposes of this Agreement, words and phrases bearing
initial capital letters shall have the meanings assigned in the Plan, and the
following words and phrases shall have the following meanings unless a different
meaning is plainly required by the context:

4



--------------------------------------------------------------------------------



 



          (a) “Restrictions” means those restrictions on the PARS set forth in
Section 3.
          (b) “Total Stockholder Return” means, for any stock of a Comparator
Group company, the number determined by (1) subtracting the average of the
closing prices or, for days on which no trading occurred, the last bid prices
for each business day during a specified calendar month on the stock’s principal
exchange or national over-the-counter market quotation system (the “Average
Closing Price”) from the sum of (x) the Average Closing Price of that stock for
a subsequent specified calendar month (adjusted for stock splits,
recapitalizations, or similar events) and (y) all dividends paid between the
first day of the first specified month and the last day of the second specified
calendar month and (2) dividing the result obtained in step (1) by the Average
Closing Price for the first specified calendar month.

                  DEL MONTE FOODS COMPANY       PARTICIPANT    
 
               
By:
                Title: Vice President, Human Resources       EMPLOYEE NAME    

5